             Case 1:19-cv-02567-NRB Document 35 Filed 03/28/19 Page 1 of 5




                                                                                        156 Fifth Avenue, Suite 904
                                                                                        New York, NY 10010


March 28, 2019                                                                    Direct Tel:    212 257-4455
                                                                                  Direct Fax:    212-612-3297
                                                                                  E-mail:        robert.whitm an@mishcon.com
VIACM/ECF
Hon. Naomi Reice Buchwald, U.S.D.J.
United States District Court for the Southern District ofNew York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

            Re:     Maisonneuve v. Caiola, No. 1:19-cv-02567-NRB

Dear Judge Buchwald:

         This firm represents defendant Benedict Caiola. We request a pre-motion conference in
advance of filing a Motion to Dismiss Plaintiff's operative Second Amended Complaint, Dkt.
No. 1-6 ("SAC"). Specifically, Mr. Caiola seeks dismissal of Plaintiff's SAC including
Plaintiff's: (i) Copyright causes of action (Counts IV and V) pursuant to Rule 12(b)(6) for failure
to state a claim because Plaintiff filed her copyright action before registering her copyright; (ii)
Fraud cause of action (Count II) pursuant to Rule 12(b )( 6) because it is duplicative of, and arises
out ofthe same factual circumstances as, her contract claim, (iii) Breach of Fiduciary Duty cause
of action (Count III) pursuant to Rule 12(b)(6) because no fiduciary duty exists between the
parties, (v) Declaratory Judgment cause of action (Count VII) on grounds of collateral estoppel
because the N.J. District Court determined that the parties ' contractual forum selection clause is
valid and transferred the case to this Court, and (v) Plaintiff's supplementary state law claims
(Counts I-III, VI- VIII) pursuant to 28 U.S.C. § 1367(c)(3) because, without her improper
copyright causes of action, the Court has no subject matter jurisdiction over these claims.

I.          PRELIMINARY STATEMENT
        In mid-2017, Plaintiff, an aspiring author, purported to have written a nearly complete
manuscript, but claimed to lack the finances to publish and market the purported book. Mr.
Caiola offered to finance the book's publishing, and the parties began to negotiate an agreement
wherein Mr. Caiola would become an investor to help Plaintiff publish and market the book.
Under that agreement (" Investor Agreement") Mr. Caiola would receive a return on his
investment from sales ofthe published book. See Dkt. No. 1-6 (SAC), Ex. A at~ 4. The parties
expected to debut and did debut the book at the Jacob K. Javits Center BookExpo in New York
City. See, e.g., Mr. Caiola's Verified Complaint (Dkt. No. 1) in related case 1: 18-cv-11646-
NRB at~~ 31- 32. Mr. Caiola's counsel provided the first draft ofthe Investor Agreement,
which recited that New York law would apply to disputes, and venue was to be in New York
City. Plaintiff's counsel responded, suggesting that the agreement be revised to recite New
Jersey venue and New Jersey law. The parties ultimately agreed that New York law should
apply and venue should be in New York City. See Dkt. No. 1-6 (SAC), Ex. A at~ 12.



Switchboard: + I 2 12 61 2 3270    Ne w Yo rk: Mis hco n de Re ya N ew York LLP   A list of partne rs is available for
Main Fax:     +I 2 12 6 12 3297    Lo ndo n:   Mis hcon de Reya Solicitors        inspectio n at the above a ddress
          Case 1:19-cv-02567-NRB Document 35 Filed 03/28/19 Page 2 of 5




        Plaintiffthereafter accepted Mr. Caiola's funding, up to and including delivery of printed,
hard-copies of the book. Plaintiff proceeded to sell the books and pocket all revenues. On June
26, 2018, when Plaintiff was to start repaying Mr. Caiola for his investment, and despite the
parties' New York forum selection clause, Plaintifffiled a complaint in the Superior Court of
New Jersey in Union County ("N.J. State Court"), alleging breach of the Investor Agreement and
fraud, and setting forth argumentative and inflammatory allegations, all to camouflage the simple
fact that Plaintiff defrauded Mr. Caiola of tens of thousands of dollars. See Dkt. No. 1-3. On
August 10, 2018, Plaintiff filed an Amended Complaint in N.J. State Court adding federal
copyright claims pursuant to 17 U.S.C. § 501. See Dkt. No. 1-5. On August 24, 2018, Plaintiff
filed her operative SAC in N.J. State Court, adding additional false and argumentative
allegations. See Dkt. No. 1-6.

        Plaintiff refused to transfer the case to New York as required under the Investor
Agreement, disregarding controlling precedent regarding forum selection clauses (Atlantic
Marine Constr. Co. v. U.S. Dist. Courtfor W. Dist. OfTexas, 571 U.S. 49, 59 (2013)). Mr.
Caiola was thus forced to remove the case to the U.S. District Court for the District of New
Jersey (in light of Plaintiff's federal copyright claims), and moved to dismiss or in the alternative
to transfer venue to the U.S. District Court for the Southern District of New York. See Dkt. Nos.
3, 27. Plaintiff opposed transfer, arguing without support that New Jersey "public policy"
purportedly precluded enforcement of the expressly negotiated forum selection clause. See Dkt.
Nos. 11, 28, 29 at pp. 5-7. The Honorable Michael Vazquez of the District of New Jersey
rejected that argument and transferred the case to this Court, stating that Plaintiff"[ did] not
provide[] any authority" and that Plaintiff failed to show any federal public policy considerations
to invalidate the forum selection clause. See Dkt. No. 29 at p. 5.

        On June 12, 2018, Plaintiff applied for copyright registration as an author oftext in the
book. On August 28, 2018, the U.S. Copyright Office registered Plaintiff's copyright as an
author of text in the book and issued to her Copyright Registration No. TX0008591581. See
Declaration of Kristi Keiser ("Keiser Decl. " ), attached hereto as Exhibit A, at ~ 3. In July and
August 2018, Mr. Caiola sought copyright registrations as a co-author oftext in the book, for
certain artwork used on the cover of and inside the book, and for promotional photographs. On
December 13, 2018, after his copyright registrations issued, Mr. Caiola filed his Complaint
against Plaintiff alleging copyright infringement. See Keiser Decl. at~ 4; Mr. Caiola's Verified
Complaint (Dkt. No. 1) in related case 1: 18-cv-11646-NRB.

II.     ARGUMENT

        A.     Plaintitrs Copyright Causes of Action (Counts IV and V) Should Be
               Dismissed Because She Filed Them Before Her Copyright Was Registered
        Pursuant to 17 U.S. C. § 411(a) "no civil action for infringement ofthe copyright ... shall
be instituted until preregistration or registration of the copyright claim has been made .... " See
also Fourth Estate Pub. Benefit Corp. v. Wall-Street. com, LLC, 139 S. Ct. 881, 892 (2019)
(holding that "'registration ... has been made ' within the meaning of 17 U.S .C. §411(a) ...




                                                  2
          Case 1:19-cv-02567-NRB Document 35 Filed 03/28/19 Page 3 of 5




when the Register has registered a copyright after examining a properly filed application").
Failure to obtain a registered copyright prior to filing an action for infringement shall result in
dismissal ofthat infringement action. See id.

        The U.S. Copyright Office registered Plaintiff's copyright registration on August 28,
2018. See Ex. A, Keiser Decl., at~ 3. Plaintiff, however, filed her copyright claims as part of
her First Amended Complaint on August 10, 2018 and filed her SAC on August 24, 2018. See
Dkt. Nos. 1-5, 1-6. Because Plaintiff filed her copyright claims before the Register registered
her copyright, her claims for "Breach of Copyright" and Declaratory Judgment of Copyright
(Counts IV and V) must be dismissed. See Fourth Estate Public Benefit Corp., 139 S. Ct. at 892.

       B.      Plaintiff's Fraud Claim (Count II) Duplicates Her Breach Of Contract Claim
        A breach of contract will not give rise to a fraud claim unless a legal duty independent of
the contract itself has been violated. See Bayerische Landes bank, N.Y. Branch v. Aladdin
CapitalMgmt. LLC, 692 F.3d 42, 58 (2d Cir. 2012); see also Cronos Grp. Ltd. v. XComiP, LLC,
156 A.D.3d 54, 62 (1st Dep't 2017) ("[A] fraud claim is not stated by allegations that simply
duplicate, in the facts alleged and damages sought, a claim for breach of contract, enhanced only
by conclusory allegations that the pleader's adversary made a promise while harboring the
concealed intent not to perform it."). "Such a legal duty must spring from circumstances
extraneous to, and not constituting elements of, the contract, although it may be connected with
and dependent on the contract." Bayerische, 692 F.3d at 58. Where a fraud claim seeks the
same benefit sought under a contract claim, the fraud claim is duplicative of the contract claim
and must be dismissed. See id.; see also Cronos Grp. L td, 156 A.D.3d at 63-64 ("This Court has
held numerous times that a fraud claim that 'ar[ises] from the same facts [as an accompanying
contract claim], s [eeks] identical damages and d[ oes] not allege a breach of any duty collateral to
or independent ofthe parties' agreements' is subject to dismissal as 'redundant of the contract
claim. "' (citation omitted)).

        Plaintiff's breach of contract claim alleges that Mr. Caiola's ''use of the funds in the bank
account for his personal expenses breached [his] promise in the Investor Agreement that the
funds deposited in the bank account were 'for the sole purpose of funding the Project."' Dkt.
No. 1-6 at~ 163. Plaintiff's fraud claim contends that Mr. Caiola "use[d] the funds in the bank
account for his own personal benefit," which is an alleged violation of the same contractual duty
alleged in her breach of contract claim. See id. at~ 173. Since Plaintiff's fraud claim fails to
assert any legal duty independent from the contractual duty of using the funds in the bank
account "for the sole purpose of funding the Project," it must be dismissed as duplicative.

       C.      Plaintiff's Oaim For Breach Of Fiduciary Duty (Count III) Should Be
               Dismissed Because No Fiduciary Duty Exists Between The Parties
        The elements of a claim for a breach of a fiduciary obligation are: "(i) the existence of a
fiduciary duty; (ii) a knowing breach of that duty; and (iii) damages resulting therefrom. "
Spinelli v. Nat'l Football L eague, 903 F.3d 185, 207 (2d Cir. 2018) (citation omitted). Where
parties deal at arm 's length in a commercial transaction, no relation of confidence or trust



                                                  3
          Case 1:19-cv-02567-NRB Document 35 Filed 03/28/19 Page 4 of 5




sufficient to find the existence of a fiduciary relationship arises absent extraordinary
circumstances. Henneberry v. Sumitomo Corp. ofAm., 532 F. Supp. 2d 523, 550 (S.D.N.Y.
2007). When this first element is not met, dismissal of the claim is appropriate. B & M Linen,
Corp. v. Kannegiesser, USA, Corp., 679 F. Supp. 2d 474, 479-480 (S.D.N.Y. 2010).

        The Investor Agreement does not use the word "fiduciary," and the SAC does not allege
any term in the Investor Agreement that would imply an intent to create a fiduciary relationship
between the parties. Nor does the SAC allege any extraordinary circumstances that would
impose a fiduciary relationship in this arm's length commercial transaction. The SAC merely
alleges that Mr. Caiola "intended to act, and knew he was acting in a fiduciary capacity" for
Plaintiff, that Mr. Caiola, "as an attorney providing legal advice and counseling, adopted a
position superior and dominant" to Plaintiff, ''to whom he was a fiduciary, and that Plaintiff's
"confidence and trust" in Mr. Caiola "imposed on [him] a fiduciary duty to act for the benefit of
the Project." Dkt. No. 1-6 at ,-r,-r 185, 187, and 188. Allegations of Plaintiff's reliance on Mr.
Caiola are not sufficient to create a fiduciary relationship. See Boley v. Pineloch Assocs., Ltd.,
700 F. Supp. 673, 681 (S .D.N. Y. 1988) ("Allegations of reliance on another party with superior
expertise, standing by themselves, will not suffice" to create a fiduciary relationship.). To the
contrary, the Investor Agreement is an arm's length transaction between two parties and
therefore there is no fiduciary duty, and the undisputed facts establish that no special
circumstances exist that would give rise to a fiduciary relationship between the parties. As there
is no fiduciary relationship between the parties, the Court must dismiss Count III.

       D.      Collateral Estoppel Mandates Dismissal of Plaintiff's Claim For
               Declaratory Judgment Invalidating The Forum Selection Clause
         The doctrine of collateral estoppel-or issue preclusion-bars a party from relitigating an
issue that the party previously litigated and lost. Parklane Hosiery Co. v. Shore, 439 U.S. 322,
329 (1979); see also Graham v. Select Porifolio Servicing, Inc., 156 F. Supp. 3d 491 , 505
(S.D.N.Y. 2016). For collateral estoppel to apply, four elements must be satisfied: "(1) the
issues in both proceedings must be identical, (2) the issue in the prior proceeding must have been
actually litigated and actually decided, (3) there must have been a full and fair opportunity for
litigation in the prior proceeding, and ( 4) the issue previously litigated must have been necessary
to support a valid and final judgment on the merits." Gelb v. Royal Globe Ins. Co., 798 F.2d 38,
45 (2d Cir. 1986). A court may dismiss a claim on collateral estoppel grounds on a motion to
dismiss. Graham, 156 F. Supp. 3d. at 505; see also Salahuddin v. Jones, 992 F.2d 447, 449 (2d
Cir. 1993) (affirming a Rule 12(b )( 6) dismissal on res judicata grounds).

        Here, there is no question that Plaintiff's claim for Declaratory Judgment Invalidating the
Forum Selection Clause (Count VII) is identical to the issue litigated in the District of New
Jersey. Compare Dkt. 1-6 at Count VII with Dkt. No. 29 at p. 6 ("Plaintiff has not met her
burden of overcoming the presumed validity of the [forum selection] clause. The Court finds
that the forum selection clause is valid and transfers the case to the Southern District of New
York."). Second, the issue was actually litigated- the parties fully briefed and argued the issue,
before Judge Vasquez. See, e.g., Dkt. Nos. 3, 11 , 12, 21, 22, 27, and 28. Third, there was full




                                                 4
          Case 1:19-cv-02567-NRB Document 35 Filed 03/28/19 Page 5 of 5




and fair opportunity for litigation of the issue in the District of New Jersey. Id. Fourth, Judge
Vasquez issued a final judgment ruling that the venue provision in the Investor Agreement was
valid and enforceable, ending the proceedings on the merits. Dkt. Nos. 29-30. Judge Vazquez
found no reason to invalidate the forum selection clause in the Investor Agreement, found it to be
valid and enforceable as written, and transferred the case to this Court. Dkt. No. 29 at pp. 5-7.
Because the elements have been satisfied, the doctrine of collateral estoppel applies and the
Court should dismiss Count VII. See Graham, 156 F. Supp. 3d. at 505.

        E.      Plaintiff's Non-Copyright State Law Claims Should Be Dismissed
         In a civil action in which a district court has original jurisdiction, a district court shall
have supplemental jurisdiction over all other related claims that form part ofthe same case or
controversy. 28 U.S.C. § 1367(c)(3). Where a district court dismisses the only claims over
which it has original jurisdiction, and a separate related case is currently pending between the
parties, the district court should dismiss all remaining state law claims. See Klien & Co. Futures,
Inc. v. Ed. OfTrade ofCity ofNew York, 464 F.3d 255, 262 (2d Cir. 2006). As explained,
Plaintiffs copyright claims (Counts IV and V) must be dismissed because they were filed prior
to the registration of her copyrights. Once Counts IV and V are dismissed, the Court would have
dismissed all ofthe claims over which it has original jurisdiction. See Dkt. No. 1-6 (SAC) at pp.
20-29. All other counts are supplemental state law_claims and should be dismissed for lack of
jurisdiction. See Klien & Co. Futures, 464 F. 3d at 262.

        Moreover, Mr. Caiola has an action pending in this Court t hat he filed on December 13,
2018, pre-dating the instant action by more than three months. See 1: 18-cv-11646-NRB.
Accordingly, the Court should decline to exercise supplemental jurisdiction over the remaining
state law claims, which could be asserted as counterclaims in Mr. Caiola's action.

III.    CONCLUSION

        For the reasons set forth herein, defendant respectfully requests that the Court: (i) dismiss
Counts II through V and VII of the Complaint, with prejudice, pursuant to Rule 12(b)(6); (ii)
dismiss all supplemental state court claims alleged in the Complaint (Counts I-III and VI-VIII);
and (iii) grant him such other and further relief as the Court deems just and proper.

                                                       Sincerely,

                                                       Is/ Robert A. Whitman

                                                       Robert A. Whitman

Attachment (Keiser Decl.)

cc:     Ryan J. Cooper, Esq.
        Vincent Filardo, Jr. , Esq.




                                                  5
